Name: 2003/59/EC: Commission Decision of 24 January 2003 amending Decision 97/252/EC as regards the inclusion of a Netherlands Antilles establishment in provisional lists of third country establishments from which Member States authorise imports of milk and milk products for human consumption (Text with EEA relevance) (notified under document number C(2003) 324)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  trade;  processed agricultural produce
 Date Published: 2003-01-28

 Avis juridique important|32003D00592003/59/EC: Commission Decision of 24 January 2003 amending Decision 97/252/EC as regards the inclusion of a Netherlands Antilles establishment in provisional lists of third country establishments from which Member States authorise imports of milk and milk products for human consumption (Text with EEA relevance) (notified under document number C(2003) 324) Official Journal L 023 , 28/01/2003 P. 0028 - 0029Commission Decisionof 24 January 2003amending Decision 97/252/EC as regards the inclusion of a Netherlands Antilles establishment in provisional lists of third country establishments from which Member States authorise imports of milk and milk products for human consumption(notified under document number C(2003) 324)(Text with EEA relevance)(2003/59/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) and (4) thereof,Whereas:(1) Provisional lists of establishments in third countries producing milk and milk products for human consumption have been drawn up by Commission Decision 97/252/EC(3), as last amended by Decision 2002/527/EC(4).(2) Netherlands Antilles has sent a list including one establishment producing milk and milk products for human consumption for which the responsible authorities certify that the establishment complies with the Community rules.(3) As an on the spot inspection has not yet been carried out, imports from such establishments are not eligible for reduced physical checks in accordance with Article 2(4) of Decision 95/408/EC.(4) Decision 97/252/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/252/EC is amended in accordance with the Annex to this Decision.Article 2This Decision shall apply as from 31 January 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 24 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 101, 18.4.1997, p. 46.(4) OJ L 170, 29.6.2002, p. 86.ANNEXThe following text is inserted in the Annex in accordance with the alphabetical order of the ISO code:"PaÃ ­s: Antillas Neerlandesas/Land: Nederlandske Antiller/Land: NiederlÃ ¤ndische Antillen/Ã §Ã Ã Ã ±: Ã Ã »Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ ­Ã  Ã Ã ½Ã Ã ¯Ã »Ã »Ã µÃ /Country: Netherlands Antilles/Pays: Antilles nÃ ©erlandaises/Paese: Antille olandesi/Land: Nederlandse Antillen/PaÃ ­s: Antilhas Neerlandesas/Maa: Alankomaiden Antillit/Land: NederlÃ ¤ndska Antillerna"